NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



BRYAN HEATER,                                  )
a/k/a BRYAN GREGORY HEATER,                    )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D17-2490
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed February 9, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pasco
County; Pat Siracusa, Judge.

Bryan Heater, pro se.


PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.